UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   April 12, 2006

                                       Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 04-2489
                                                Appeal from the United States
UNITED STATES OF AMERICA,                       District Court for the
    Plaintiff-Appellee,                         Northern District of Illinois, Eastern
                                                Division.
      v.
                                                No. 02 CR 384
ELI SANTIAGO,
     Defendant-Appellant.                       Robert W. Gettleman,
                                                Judge.

                                     ORDER

      This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
543 U.S. 220 (2005), has limited the Sentencing Guidelines to advisory status. See
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

       The district judge has now replied that he cannot conclude that he would
have imposed the same sentence on Santiago at the time of his original sentencing
had he known that the Sentencing Guidelines were advisory and not binding. The
parties’ position statements in response to our invitation to comment on the district
court’s Paladino response agree that resentencing is appropriate. Accordingly,
pursuant to Paladino, we VACATE Santiago’s sentence and REMAND to the
district court for resentencing.